DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a connection device comprising: a first braided conductor having a tubular shape; a second braided conductor having a tubular shape; a tubular member having a first opening end and a second opening end, the tubular member having conductivity; a first annular member configured to be fixed to the first opening end in a state that the first braided conductor is sandwiched coaxially between the first annular member and an outer peripheral surface of the first opening end; and a second annular member configured to be fixed to the second opening end in a state that the second braided conductor is sandwiched coaxially between the second annular member and an outer peripheral surface of the second opening end: and a first annular electric wire holder provided between a first inner peripheral surface of the tubular member and a first electric wire which is covered with the first braided conductor to hold the first electric wire when the first electric wire is inserted through the tubular member, wherein the first braided conductor and the second braided conductor are conductively connected to each other through the tubular member and wherein the tubular member has a locking .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed January 18, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Thus, as shown above, Laudig fails to teach or suggest the features of claim 1. For example, Laudig fails to teach or suggest that “the first annular electric wire holder, as recited in amended claim 1.   In contrast, the structure of Laudig is substantially different" is persuasive and therefore claims 1-11 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 25, 2022